Citation Nr: 0324151	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  98-09 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel 


INTRODUCTION

The veteran had active duty service from September 1964 to 
October 1968. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was remanded to the RO in October 1999.  

By decision dated July 18, 2002, the Board denied the 
veteran's appeal.  The veteran then appealed to the United 
States Court of Appeals for Veterans Claims (Court).  By 
Order dated May 8, 2003, the Court vacated the Board's July 
18, 2002, decision and remanded the matter for further action 
in accordance a Joint Motion by the veteran and VA.  


REMAND

The underlying question is whether the veteran's disorders 
render him permanently and totally disabled.  In this regard, 
the claims file does not include any medical evidence showing 
the veteran's disability status over the past three years.  
Under the circumstances, the Board believes that additional 
medical examinations are necessary to allow for an informed 
decision.  

In the recent past, the Board had been taking action to 
develop evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
However, this regulation was recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the 
Federal Circuit's holding, the Board must now return the case 
to the RO so that it may review the additional evidence as a 
preliminary matter.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
appropriate VA medical examinations to 
ascertain the severity of his claimed 
disorders and the impact of the disorders 
on his employability.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner(s) in 
connection with the examinations.  All 
clinical and special test findings should 
be clearly reported to allow for 
evaluation of the claimed disorders under 
all applicable criteria set forth in VA's 
Schedule for Rating Disabiities.  The 
appropriate examiners should comment on 
the impact of all found disorders and the 
veteran's ability to engage in 
substantially gainful employment.

2.  A social and industrial survey should 
be conducted to determine the impact of 
the veteran's disorders on his 
employability.  The claims file should be 
made available and be reviewed in 
connection with the survey.  

3.  After completion of the above and any 
additional development of the evidence 
which the RO may deem necessary, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  In assigning disability ratings 
to all found disorders, the RO should 
consider any changes in rating criteria 
which have taken place during the course 
of the appeal.  If the benefit remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




